Citation Nr: 1016314	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed prostate 
disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.  

3.  Entitlement to service connection for claimed numbness in 
the arms.  

4.  Entitlement to service connection for a claimed heart 
disorder.  

5.  Entitlement to service connection for claimed 
hypertension.  

6.  Entitlement to service connection for a claimed back 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to June 
1974, with service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the RO.  

In July 2003, the Board issued a denial as to the issues of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for peripheral 
neuropathy, to include as due to herbicide exposure; whether 
new and material evidence had been submitted to reopen the 
claim of service connection for residuals of dental trauma; 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a prostate 
disorder, to include as due to herbicide exposure; service 
connection for a heart disorder; and service connection for 
hypertension.  

The claims of service connection for a back disorder and 
numbness of the arms were remanded back to the RO for 
additional development of the record.  

The Veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), and, in January 2005, 
the Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans Affairs to vacate the Board's decision 
as to the claims denied in the July 2003 decision and remand 
the case back to the Board.  

A November 2005 Board decision reopened the claim of service 
connection for peripheral neuropathy and remanded that claim, 
as well as the remaining matters on appeal, back to the RO 
for additional development.  

The issue of service connection for diabetes mellitus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and referred it to the AOJ 
for appropriate action.  

The issues of service connection for peripheral neuropathy, 
numbness of the arms, a heart disorder, hypertension and a 
back disorder and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of dental trauma are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


Clarification of prostate issue on appeal

As indicated above, in July 2003, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a prostate disorder.  

In the January 2005 Joint Motion, the Veteran and the 
Secretary indicated the Board had not explained whether the 
prior January 1996 rating decision, which addressed only 
prostate cancer, was the same claim as the Veteran's current 
appeal concerning service connection for a prostate 
disability.  

In November 2005, the Board determined that the Veteran's 
claim of service connection for a prostate disorder was a new 
claim.  Accordingly, it will be considered on a de novo 
basis.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein decided has been 
accomplished.  

2.  The Veteran served on active duty for more than 20 years, 
to include performing active duty in the Republic of Vietnam.  

3.  The Veteran is shown to have manifested findings 
suggestive urinary tract dysfunction in connection with a 
urinalysis performed at the time of his separation 
examination in May 1974 and to have subsequently undergone a 
biopsy of rule out prostate cancer in November 1981 and a 
transurethral resection of the prostate in April 1993.  

4.  The Veteran's benign prostatic hypertrophy, status post 
transurethral resection is shown as likely as not to have had 
its clinical onset during his extended period of active 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by benign prostatic hypertrophy, status 
post transurethral resection is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).   

Pursuant to the Board's November 2005 remand instructions, 
the AMC provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim in letters dated in December 2005 and March 2009.  

Additionally, in the March 2009 letter, the Veteran was 
advised of how disability ratings and effective dates were 
assigned.  

The Board acknowledges that the notices were not sent until 
after the initial rating denying the claim.  However, the 
Board finds that any defect with respect to the timing of the 
required notice was harmless in that her claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Moreover, the Veteran has not alleged any prejudice in terms 
of VCAA notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 
1705 (2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements, and a VA 
examination report dated in January 1999.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that this examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Hence, the veteran may establish service connection for his 
claimed prostate disorder by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(d).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The service treatment record, to include a November 1953 pre-
enlistment examination report and a May 1974 retirement 
examination report, are negative for complaints or findings 
of a prostate disorder.  However, at the time of the latter, 
a urinalysis was noted to have revealed findings of 3-5 white 
blood cells, 0-1 red blood cells and a few epithelial cells 
and bacteria.  

The DD Form 214 shows that the Veteran served on active duty 
in the Republic of Vietnam.  

The post service medical records show that the Veteran was 
seen in November 1981 when he was found to have a firm 
prostate nodule.  He underwent a transrectal prostate biopsy 
and cystoscopy that revealed unremarkable prostatic tissue 
with no malignancy found.  

During the course of an Agent Orange examination in March 
1985, the Veteran was noted to have an enlarged prostate with 
an elongated and indurated area of the right lobe.  The 
diagnosis was benign prostatic hypertrophy with indurated 
lobe.  

The post service VA medical records also show that, in April 
1993, the Veteran was diagnosed with benign prostatic 
hypertrophy and underwent a transurethral resection of the 
prostate and bladder neck excision.  He reported a history of 
decreased force of stream and nocturia and two negative 
prostate biopsies in the past.  

However, this diagnosis was recorded years before the current 
claim, which was initiated in 1999.  See McLain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (holding that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication).  

As noted, the Veteran's current application of service 
connection for a prostate disability in this case is found to 
be distinct from the earlier claim that was addressed by the 
RO as prostate cancer.  

A review of the January 1999 VA examination report shows that 
the examiner took and reported a comprehensive medical 
history.  The Veteran was noted to have undergone a 
transurethral resection of the prostate eight years prior.  
Three subsequent biopsies were reported to have occurred, 
which the Veteran indicated were normal.  

The examiner conducted a physical examination, during which 
the prostate was found to be of normal size and consistency, 
and diagnosed the Veteran with a "history of benign 
prostatic hypertrophy, status post transurethral resection of 
the prostate."  

Following a review of the entire record, the Board finds that 
the evidence to be in relative equipoise in showing that the 
current benign prostatic hypertrophy, status post 
transurethral resection as likely as not had was clinically 
present during the Veteran's period of active service.  

Here, the STR does not show a diagnosis of a prostate or 
urinary disorder, but the urinalysis performed at the time of 
separation examination did identify objective findings 
consistent with urinary tract dysfunction.  A specific cause 
of these findings was not identified in connection with the 
final service examination.  However, on this record, a 
prostate disorder cannot be excluded with any certainty.  

Significantly, the Veteran is shown to have undergone a 
biopsy for suspicious prostate findings at the relatively 
young age of 45, only seven years after service.  He 
continued to be seen for findings of benign prostatic 
hypertrophy that required an additional biopsy procedure and 
ultimately a transurethral resection of prostate in April 
1993.  

Thus, in reviewing the entire record, there is no clear 
evidence for dissociating the urinalysis findings identified 
in service from what the Board now finds to have been 
prostatic finding of such significance as to require a biopsy 
in 1981.  The absence of medical records for the period of 
time immediately after service may not be viewed as weighing 
against the claim in this case.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for benign prostatic 
hypertrophy, status post transurethral resection is 
warranted.  


ORDER

Service connection for benign prostatic hypertrophy, status 
post transurethral resection is granted.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

As noted, this case was most recently remanded in November 
2005.  It appears that most of the indicated development was 
not accomplished, and an additional remand is required.  

In the present case, the Veteran served in the Republic of 
Vietnam during the Vietnam Era, and consideration of 38 
C.F.R. § 3.309(e), which lists such herbicide-related 
disorders as type II diabetes mellitus, is thus warranted.  
He is claiming service connection for peripheral neuropathy 
and also for numbness of the arms, both neurological 
disorders, and his December 2004 VA neurological disorders 
examination contains an impression of peripheral neuropathy, 
secondary to diabetes.  Diabetic peripheral neuropathy was 
also noted in the report of a January 2005 VA spine 
examination.  

At the time that this case was certified to the Board, the 
Veteran had applied for service connection for type II 
diabetes mellitus and was sent a "duty to assist" letter 
regarding this claim in January 2005, but the RO had not 
reached a determination to date.  

In view of the results of the December 2004 and January 2005 
VA examinations, the Board finds that a determination of the 
claim for service connection for type II diabetes mellitus 
could have a substantial bearing on the determination of the 
claims for service connection for peripheral neuropathy and 
numbness of the arms.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

As such, a Board determination on those two claims should be 
deferred until the matter of service connection for diabetes 
mellitus claim is resolved.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of dental trauma, the Board notes that the January 
2005 Joint Motion highlighted a May 2000 statement in which 
the Veteran reported having dental treatment at a United 
States Marine Corps site in Little Creek, Virginia and at 
Fort Devens.  

The Veteran and the Secretary indicated that the Board had 
failed to ensure compliance with its prior directive to the 
RO to search for such records.  The Board's November 2005 
remand instructed the RO to obtain these records.  

The RO has contacted Fort Devens and received a negative 
response.  In September 2006, an inquiry was sent to the 
Medical Records Department at Little Creek Naval Amphibious 
Base requesting all records for the Veteran.  The facility 
responded in September 2006 that the records for retirees 
such as the Veteran which were not used in the past two years 
were forwarded to the National Personnel Records Center 
(NPRC).  

The RO contacted the NPRC in December 2006; the NPRC 
responded that it was unable to perform the search without 
the name of the hospital in question (which had already been 
provided) and a single year to search.  

The RO subsequently contacted the Veteran in July 2007 
requesting this information, and the Veteran responded that 
he was treated in 1956.  However, no further contact with the 
NPRC was made.  Such should be accomplished.  

The Board also notes that, in its July 2003 and November 2005 
remands, the Board requested that the Veteran be afforded a 
VA examination to address whether his claimed numbness of the 
arms was etiologically related to service.  

In the Joint Motion, the Veteran and the Secretary also 
addressed the claims of service connection for a heart 
disorder and hypertension and noted that the January 1999 VA 
heart examination, which served as the basis for the Board's 
denials, contained inadequate findings as to the nature and 
etiology of the Veteran's claimed disorders.  A more thorough 
examination was requested by the Board in November 2005.  

Finally, based on conflicting and inconclusive findings, the 
Board remanded the Veteran's claim of service connection for 
a back disorder to the RO in July 2003 and November 2005 and 
requested a VA examination addressing the nature and likely 
etiology of this disorder.  

The Board notes that VA examinations were scheduled in May 
2009.  However, there are no reports from these examinations 
of record or any notation in the claims folder that the 
Veteran had failed to appear for these examinations.  
Therefore, proper documentation as to the Veteran's failure 
to report should be associated with the claims folder.  
Moreover, due to health problems, the Veteran many be able to 
appear for a VA examination.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the NPRC and request treatment 
records from the Little Creek Naval 
Amphibious Base dated in 1956 (see 
above).  

If the search effort has negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims folder.  

2.  The RO should obtain written 
confirmation of the Veteran's failure to 
report for VA heart, hypertension, 
peripheral nerves and spine examinations 
scheduled in May 2009.  

If no such documentation is obtained, the 
examinations may be rescheduled, if 
feasible.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claims remaining 
on appeal, in light of all the evidence 
on file and applicable legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO must furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  





 Department of Veterans Affairs


